DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Gallagher on 7/29/22.

The application has been amended as follows: 

In the Claims:
 16. (Currently Amended) An apparatus (100) according to the claim [[15]] 13, characterised in that the first water-impermeable layer (14) and/or [[the]] a second water-impermeable layer (15) at least partially form the dielectric layer (4).

Reasons for Allowance
	Claims 9, 11-14, 16-17 are allowed.
	The following is an examiner’s statement of reasons for allowance: the closest prior art includes Watanabe (US7213462 herein after “Watanabe”), Ishihara (JP2006078280 herein after “Ishihara”), and Tenney (US6222376 herein after “Tenney”).
	Watanabe teaches a measuring system (Figs. 2-3) for measuring pressure and/or humidity (humidity sensing portion 40a) comprising at least one sensor for measuring pressure and/or humidity, comprising at least one sensor (humidity sensing portion 40a) for measuring pressure and/or humidity, wherein the sensor at least one capacitor comprising at least two electrodes (electrodes 43a, 43b, Fig. 2) that are arranged, in particular, in a horizontal direction (Figs. 2-3 show the electrodes arranged in a horizontal surface of the substrate 41) along and on a support material (substrate 41) relative to one another, wherein at least one dielectric layer (nitride film 44) is arranged between the electrodes (see Fig. 3), wherein at least one at least partially liquid-permeable and/or liquid-absorbing moisture layer (humidity sensing film 45) is arranged at least in some places on a side, facing away from the support material (Fig. 3), of at least one electrode and/or of the dielectric layer (the film 45 is arranged on a first side of the electrodes 43a, 43b and dielectric 44 and the substrate 41 is arranged on a second side of the electrodes 43a, 43b/dielectric 44), wherein the at least one electrode and/or the dielectric layer are thus arranged between the support material and the moisture layer in a transverse direction (the electrodes 43a, 43b and dielectric 44 arranged between the substrate 41 and moisture layer 45, see Fig. 3), such that a capacitance is at least partially changed by the liquid at least partially hitting the dielectric layer (col. 7, lines 31-37).
	wherein a processing unit (processing circuit chip 5) is designed and provided to measure and/or store measurement values of the sensor, so as to create a capacitive moisture sensor.
	Watanabe fails to teach wherein the support material is a flexible support material. 
	However, Ishihara teaches a capacitive humidity sensor 100, Fig. 1a.  The sensor 100 is formed on a flexible substrate 10 [0017] In FIGS. 1A and 1B, reference numeral 10 denotes a substrate, and a flexible substrate having flexibility is applied in the present embodiment. The constituent material of the substrate 10 is not particularly limited as long as it has flexibility. In the present embodiment, a thermoplastic resin film made of a liquid crystal polymer (LCP) having a thickness of 25 μm is applied.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a flexible support, as taught by Ishihara, with the device of Watanabe in order to allow the sensor to be securely mounted to a curved surface or a surface, which is not perfectly flat. 
	Watanabe in view of Ishihara fails to teach a capacitor stack as well as wherein the sensor functions as a pressure sensor. 
	Tenney teaches a stacked arrangement of electrodes, Fig. 5.  However, on each layer there is only a single electrode.  The interleaved moisture sensitive dielectric layers are positioned between each of the electrodes and every other electrode is coupled together (104, 108, and 112 are electrically coupled to the same contact 132.  106, 110, and 114 are electrically coupled to contact 134).  
	Tenney fails to teach, suggest, or make obvious wherein the sensor (1) has at least a second capacitor (30) which is arranged in the transverse direction (Q1) above or below the first capacitor (20) and is arranged spaced apart from the first capacitor (20) by a further water-impermeable layer (15) on or below this further water- impermeable layer (15), so that a capacitor stack is formed, and further wherein both capacitors (20, 30) are constructed in the same way, and further wherein the two sensors forming the capacitor stack perform the same tasks, and the measuring system (1000) comprises at least two sensors (1), wherein by the processing unit (5) the sensors (1) are divided into groups of at least one sensor (1) based on at least one of the following criteria: arrangement location of the sensor (1) or sensors (1) on the carrier material (13), wherein the carrier material (13) is divided into area regions, and within an area region only sensors (1) of one group are arranged, area expansion of a sensor (1).
	The prior art fails to teach, suggest, or make obvious the device of claims 9 and 17 including wherein “the sensor (1) is additionally a capacitive pressure sensor, wherein the processing unit (5) is additionally arranged and provided for measuring and/or storing a capacitance change of the capacitor 10 (20) caused by external pressure, and further wherein a capacitive pressure sensor is such a sensor in which the capacitance change due to the deflection of a membrane and the resulting change in the plate spacing is evaluated as a sensor effect, so that the membrane is a dielectric layer (4) or else the individual capacitor electrodes (10, 11), and wherein the sensor (1) has at least one further capacitor (30) which is arranged in the transverse direction (01) above or below the capacitor (20) and is arranged spaced apart from the capacitor (20) by a further water-impermeable layer (15) on or below this further water-impermeable layer (15), so that a capacitor stack is formed, and further wherein both capacitors (20, 30) are constructed in the same way, and further wherein the two sensors forming the capacitor stack perform the same tasks”. 
	These limitations, in combination with the remaining limitations of the respective claims make claims 9 and 17 allowable as well as dependent claims 11-14 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        7/29/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861